                                         21-cv-01057
           Case: 1:21-cv-01057 Document #: 1 Filed: 02/23/21 Page 1 of 10 PageID #:1

                                         Judge Steven C. Seeger
  o           D
                                         Magistrate Judge Young B. Kim
R E C E I V E MP                        Azzrudeua,r                PC 11
       2/23/2021
                          N
                                        zlM"r,4dd"gtu
    THOMA.SDG  . BRUTO
                       T COURT

                Aerldr*'%#h,                                           'ty'lry
          .S IS T R IC
 CLERK, U




                t       .7-'o. - ern/6*rq/
                                 A/ryi,ary-$ay/*
                       &?g'ei i'/'/ '{'z?:e{/
                                           glWl
 a
                 ., H"#W@tur"ne&add*ada
                + ilqy d ru4fi4/-qn;"d M ftr,E^ nL
                                                                       U{rC,f ruffi
               "ffih4;frfu.H.r=ffi
               tudifr6&
               /    On   ,^didffl,ry/"qaofrrfiri#4,M aa
               ir,,/fr ,rrf p/M 6 /d H inffiprwr*rr rr-ffi.
                "/  &,r**    {il*e, q, /#{fu"f,,fr p **v,rud r,fu*q
                uffii &@ffin-Go=Wsd&rdn4
               O{@,ffi,* ffirdJa,du*,v ;
               4ffi         de*a;&voo rrd@
 o             a&dffi ",*d               -#/#
                    ., MrAW errur4 d ilo# ru,& ar4
               4t4#{ d ol# rM *dr,ec {#-,{fui, gy,a
     Case: 1:21-cv-01057 Document #: 1 Filed: 02/23/21 Page 2 of 10 PageID #:2




        Gn   ef   # ^totr "#* "lfrft7y                   rd o effif*/
       ry<h d*+ree..4gru*wd Ld{Eef                              4
       Tad*n,fudoog     wS ffi      & @(rct-
                                     e"
       W,ffid il, fr/f M &o,r &.tM*a /*a,
       4,/d euldar 4 fiqw@ rcaaddd{-
       ft.t&o@ fu fr uhY *,f P#*'#oa
         ;1*;.H" W4 eerf$n*A*f td.-n#{
        ' rFM lmrti t nr cffi"eq4f PffidF
        ,.# qd rer*Ednd&n
                             "fed,w.d/Fq4fift




il{r
ri


         fro wor/,           Mr                        i*       d"+to'w,
         #fuffio@rt*ryW
                                                   *#r.ffi#                      o
    Case: 1:21-cv-01057 Document #: 1 Filed: 02/23/21 Page 3 of 10 PageID #:3



o
                  //" 4*r* ./. a"4 //
           & ek* qrbnbr&
         4h/
       /. c?fu lU        h o rurl( 4/6
        @a/e@tffifu.,7r,y *o/
       & </td*ea w           6fug;/2,rtry
       <f^A d/z*q *r5./Lfuulrn e4a-/%
        d*d qfo/-a r?Z.q,raZidz?U o' AA d
          fie-f.tf Pffioqa{ # 4 &n*rr#"*,t*eeet
        rrr
        d,#- P*@f,h qd ryq@ @ -f{ga.*
        q W        #,?ofio,      ,*aq-E#
t      fr* M@ltu.ffi#d@fr,{d",r,rt
        affia d {{-,W{* adaraaffTht/-qr"
        w#{fifrartFadd&@,+ffii
        d G?                  ry /q tuet@.eer4qr#
       +,%                      M€dertwq"y I*"y@A
       d#M-tfaaffu
      pere"#re#ffiaruo4.f*ry+ffi<arrle#
                                                                                1




      'frMooffi oa* ah-frdlo
       Ci frlnar /a, froa|
                             "Fre
                                            MrAdtflqrr{dr#red
       @<   fr@l"n. e-fu t/r{"r,-/,4/tfrtF
       e&lMdrieme. #.pry*aAff
o      ILV *,.-a, <apla,#,#rA d-4o4,

                                             @
Case: 1:21-cv-01057 Document #: 1 Filed: 02/23/21 Page 4 of 10 PageID #:4




          {&ruod,F, q4
         rcce/rcfr/LW.-r*,fn*y'*;=d"fr {^
     @#q@yrra*f(/@
  ,u"Mdtl@M"f4ie   M   +ry
  n#dfu* u*rqd qd#" f @,
                                                            qd

          'frfu
       ,-drceeffi r#tr r4/q#                           o recs
       '4 #da                                    atd{Pru"crdrc I
         fi*"a l-                            Sfttrtrtn.ddoxt
         #,* il{"rrurr/thry             qd#-h,#,q "ry{,-

   f
  i: M,n*/
  ',e**M*MeA-A; er@F) ;{K?,y
     Ha7*74rog,*er,44/fl       r/d.
                         a*#,rodrd.
                              aY
  'd       qd    q                               er'drt
            *r*   f                  *a#,r'{/d
                                                 8&*A
         @,t#N{rt*zY
        e-w
                                                                            o
                                 @
    Case: 1:21-cv-01057 Document #: 1 Filed: 02/23/21 Page 5 of 10 PageID #:5



o
        ,f M                    qlffir-dd ilr(fr{,#,*,A***d Fr
       @flqfr,otf#P{             W
       ,ffi@ W/**r/fe.d,#t^@d
       gymffyay, qd,g-AA Ffr o 4 I" dfrl
       Y{ ff*w{**d eniwr/rwdn{{dfr                                         qdq
         ,r0/4/errffi:e,frqd&f.eofuyaydq.fulfu"tr
        ,W,r*Ar,' eft/ #ru?A rurffi *fi_arY 4/,*./
        a*d.v*d/,1@iffi
        ffira qdr$fre-    @         W,rof A;wfr
                                    7f*,+@.?4#
        4a,l oHd^"Fon * pr*nn"Ft-ffi*aq qddfd
        H"f fup*+r*n*/*S- d uffiA rr"*{
o
       ,O >"rd anZt ,%^r4nd)ou.4'f1r-,
       bn*r*,b/ Ua Wa Ai /."/)4rdp,ild
       A^ .nar4/6 d/*/ < % /r/t-d ftZ&^
       z#.       4.#* /lr-qI-M
             fohil*,r<io-d
      fufra#dl Mr*y/qa4nZi.af
      'rt"-dy-  * "ir./rt4"ry, e4obac,
                    vrv-$.rwd                                                   </1
        d,! /a'ide+ * dL*A at a <ee*da e
        a,ril 4q' 4./4ren/zu<ra &. r UnA/dtbt
       @14 /,//*;;€e/n Rea < ry al.zd "?r4                                            .-
       ,4rt)4rrd.r, O UJe ,J Zad6l dr"rrc
o      %%%ziHM%
       ,/ frarc /{ A.,gtM aurud$ a.a*
 Case: 1:21-cv-01057 Document #: 1 Filed: 02/23/21 Page 6 of 10 PageID #:6



                                                                             I
   H.M         er#rfrrrffiryu/a*/il#
  iernwobr"+ #{ qeeo#,h {a
 ffitutrr&q  $<eeu#n o{*n
               t*to,rffil*ffirr
                                 /1"
                                 {9
     W/e,fu@*i,
     # n/e a* /z         ffi, 6Y
 rffir d.hanr HnN,n,.]trUd
 "rW ruq,a4
 +iirta                     d@
                                                  q

 fffi:       dLM**y {F.y €snefu d,
 #r*re"dMn?^*ffr* M@
 { 6.fA*Arn* d"44/.4^ @A
 Lffi  ,f@Ag/,4rd{d{
 ,rd4dfrffirrE-W;r,e q&a
                         €*Hd
                                                                             o
A  HW*E"# sfu*-,qtuzr*tYi#.
                   qfieryw*od fr;at#n
 a #.*iM f, frL
frJttrdqfrryfu     W
   rqeffi fru*s. 4 SM-*--gM- a@antun
   're"qM,yt".n i#t4rrTddtr
   ,nlro*-@rynd.ryA4*",,#"?rrfr)^
              -fu*a.
/r)fud{ ,{..*        ,L loo q e'@
lfi*M€f       4f,  ql,r'r,,{fr-,ry ofu,
At @ fr* 7ffi,4 a,o#{ o, fi#- A.*"rf
@ *a*Mdfr*
         *dl .1 =tTyam,Wqd
                   e;frffi              O
                                  @
    Case: 1:21-cv-01057 Document #: 1 Filed: 02/23/21 Page 7 of 10 PageID #:7



o
         *fl.-dd*u            &raW
        fri*. f"nq** n. lor q&;Adfr#j*-"r
        6 &dddf 4raqt/& H'
        o"@# 4*/#qdd,frffi,ffi,f H*
       fu.fr?" le,r qn Md,fuoat#fiifuL
      'a"A 4lr6fr-l*qM eacdrtWc* ot{
        &               Mq,ry^m@,wSA


o                    -il/ry




o
                                             @
Case: 1:21-cv-01057 Document #: 1 Filed: 02/23/21 Page 8 of 10 PageID #:8




                                                                                                ,o
                                                                                                10:                        rdr            :fi    iui
                                                                                                                           ;e!            '@     :or                       [l
                                                                                                l-!                        ir*.
                                                                                                                             cO
                                                                                                                                          :(s
                                                                                                                                          if*
                                                                                                                                                 :ui
                                                                                                                                                 ir4
                                                                                                                                                                      :d
                                                                                                                                                                      ,o
                                                                                                                                          lrat
                                                                                      tr
                                                                                      r)
                                                                                                il-o
                                                                                                ;(rf
                                                                                                           ;
                                                                                                           I

                                                                                                                           1lf,
                                                                                                                           ;
                                                                                                                           i:
                                                                                                                           !
                                                                                                                           l,

                                                                                                                                          rlti   't6     Erl)
                                                                                                                                                         E
                                                                                                                                                         (J
                                                                                                                                                          olE.
                                                                                                                                                                sur
                                                                                                                                                                ItI
                                                                                                                           iiir
                                                                                      IU
                                                                            SE                  ti                                                       ,fi
                                                                            GL
                                                                            |:- .,
                                                                            d)        ct        1
                                                                                                                           :l
                                                                            hu
                                                                                                                                          ;
                                                                            ol        r$
                                                                                                l
                                                                                                                           I " ... L--
                                                                            Uil
                                                                                      c
                                                                                      tu
                                                                                                    u                               {rb
                                                                                                                                   rJ   :i
                                                                                                                                                  u      E
                                                                                                    E                              -t!           (}fll   [)
                                                                                     rli             o
                                                                                                     o.                            ao Ll                 E
                                                                                                    IF

                                                                                                                                   Oa:t
                                                                                                                                   Edr
                                                                                                                                   #i
                                                                                                                                                  (5
                                                                                                                                                  rt
                                                                                                                                                  i
                                                                                                                                                         {J
                                                                                                                                                          e
                                                                                                                                                         tn
                                                                                                                                   O{J            c)
                                                                                                    1J
                                                                                                    o
                                                                                                                                   cfd            o-
                                                                                                    3                               EIt
                                                                                                                                                  {}
                                                                                                    i.rJ                           "?g
                                                                                                                                   srC
                                                                                                                                                  ()
                                                                                                                                                   tr
                                                                                                     lI,
                                                                                                     i.                            -c
                                                                                                                                   ld 1fr
                                                                                                                                         .u        IE
                                                                                                                                                   m      ll1
                                                                                                                                    6CD           ro     E
                                                                                                     IE                                            {J    o,
                                                                            f
                                                                            d)
                                                                                                    d
                                                                                                                                   (.o lE          St
                                                                                                                                                   lo
                                                                                                                                                         E
                                                                                                                                                         tJ-
                                                                                                                                   EE
                                                                                                                                    qE
                                                                                                                                                   (u
                                                                                                                                   .c(.|          d
                                                                            Ef
                                                                            qg                                                     6q
                                                                            Hl*
                                                                            ag                                     :Cr         ,S
                                                                            rIrd                                   ;6          ;l5
                                                                            Fr,                                    icr
                                                                                                                   ,u',        ;(}
                                                                                                                               rg,
                                                                            E t--l
                                                                             o
                                                                            (J
                                                                                                                   ,l.l
                                                                                                                   ,i
                                                                                                                               i
                                                                                     ii                            1i                                                           ...F
                                                                                     ii:i
                                                                                                                   1....       t.
                                                                                                                                                                                 H
                                                                                     iii;                                                                                         tl,
                                                                            H :ni
                                                                                                     #$ HHHE#H
                                                                                                     #df€5Ed5.r
                                                                                                                                                                                 lF
                                                                                                                                                                                  F
                                                                            H  igi
                                                                                                     E ri a E k-eE#
                                                                            +r it:!Ei
                                                                            -l
                                                                                H idi
                                                                                m ii!
                                                                                                     E*gE{#rt                                 OE
                                                                                                                                                                                 -3
                                                                                E
                                                                                r:
                                                                                     !9i
                                                                                     ; Qi                      E                                     g€E
                                                                            ,3 is'i                            #
                                                                                                               ELEd
                                                                                     ii
                                                                                     ::
                                                                                     ii                                                            T
                                                                                                                                                     E
                                                                                     ii
                                                                                     i_.    i
                                                                                                                                                 -
q   A
\\




N
\
                        .b
        t  t
        V-
        ^. --
        l\t-
        }.\:
        t\,         -
q       \: :
        l+-
        I\I:
        ,  t
        trAI :
        \.:         -
        l\)
        I.r-
        Rl-
                    -
        l\,
        J:

        I      lt
        ,{\ --
        vr-
             -:_-   -




    ,ffist                   H.'
                             {,
                             rJt
                             F*,1
                                    Case: 1:21-cv-01057 Document #: 1 Filed: 02/23/21 Page 9 of 10 PageID #:9




     NF$$
     "ss-
     $il
Case: 1:21-cv-01057 Document #: 1 Filed: 02/23/21 Page 10 of 10 PageID #:10




                               $
           \




                        N
                                        tN
       I




                  $
 +
                        \
                B
